
	

113 S1062 IS: Educator Preparation Reform Act
U.S. Senate
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1062
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2013
			Mr. Reed introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To improve quality and accountability for educator
		  preparation programs.
	
	
		1.Short titleThis Act may be cited as the
			 Educator Preparation Reform
			 Act.
		IEducator Quality
			 Enhancement
			101.DefinitionsSection 200 of the Higher Education Act of
			 1965 (20 U.S.C. 1021) is amended—
				(1)by striking
			 paragraph (22);
				(2)by redesignating paragraphs (6), (7), (8)
			 through (19), (20), (21), and (23), as paragraphs (7), (8), (10) through (21),
			 (23), (24), and (28), respectively;
				(3)by inserting
			 after paragraph (5) the following:
					
						(6)EducatorThe
				term educator means a teacher, principal, specialized
				instructional support personnel, or other staff member who provides or directly
				supports instruction, such as a school librarian, counselor, or
				paraprofessional.
						;
				(4)by inserting
			 after paragraph (8), as redesignated by paragraph (2), the following:
					
						(9)Evidence of
				student learningThe term evidence of student
				learning means multiple measures of student learning that shall include
				the following:
							(A)Valid and
				reliable student assessment data, which may include data—
								(i)based on—
									(I)student learning
				gains on State student academic assessments under section 1111(b)(3) of the
				Elementary and Secondary Education Act of 1965; or
									(II)student academic
				achievement assessments used at the national, State, or school district levels,
				where available and appropriate for the curriculum and students taught;
									(ii)from
				classroom-based formative assessments;
								(iii)from
				classroom-based summative assessments; and
								(iv)from objective
				performance-based assessments.
								(B)Not less than 1
				of the following additional measures:
								(i)Student work,
				including measures of performance criteria and evidence of student
				growth.
								(ii)Teacher-generated
				information about student goals and growth.
								(iii)Parental
				feedback about student goals and growth.
								(iv)Student feedback
				about learning and teaching supports.
								(v)Assessments of
				affective engagement and self-efficacy.
								(vi)Other
				appropriate measures as determined by the
				State.
								;
				(5)by striking
			 paragraph (12), as redesignated by paragraph (2), and inserting the
			 following:
					
						(12)High-need
				local educational agencyThe term high-need local
				educational agency means a local educational agency—
							(A)(i)that serves not fewer
				than 10,000 low-income children;
								(ii)for which not less than 20 percent
				of the children served by the agency are low-income children;
								(iii)that meets the eligibility
				requirements for funding under the Small, Rural School Achievement Program
				under section 6211(b) of the Elementary and Secondary Education Act of 1965 or
				the Rural and Low-Income School Program under section 6221(b) of such Act;
				or
								(iv)that has a percentage of
				low-income children that is in the highest quartile among such agencies in the
				State; and
								(B)(i)for which 1 or more
				schools served by the agency is persistently low achieving; or
								(ii)for which 1 or more schools served
				by the agency has a high teacher turnover
				rate.
								;
				(6)by striking
			 paragraph (16), as redesignated by paragraph (2), and inserting the
			 following:
					
						(16)Induction
				programThe term induction program means a
				formalized program for new teachers and principals during not less than the
				first 2 years of teaching or leading a school that is designed to provide
				support for, improve the professional performance of, and advance the retention
				of beginning teachers and principals. Such program shall promote effective
				teaching and leadership skills and shall include the following
				components:
							(A)High-quality
				mentoring.
							(B)Periodic,
				structured time for collaboration and classroom observation opportunities with
				teachers in the same department or field, including mentor teachers, as well as
				time for information-sharing among teachers, principals, administrators, other
				appropriate educators, and participating faculty in the partner
				institution.
							(C)The application
				of empirically based practice and scientifically valid research on
				instructional practices.
							(D)Opportunities for
				new teachers and principals to draw directly on the expertise of mentors,
				faculty, local educational agency personnel, and researchers to support the
				integration of empirically based practice and scientifically valid research
				with practice.
							(E)The development
				of skills in instructional and behavioral interventions derived from
				empirically based practice, and where applicable, scientifically valid
				research.
							(F)Faculty
				who—
								(i)model the
				integration of research and practice in the classroom;
								(ii)assist new
				teachers and principals with the effective use and integration of technology in
				instruction; and
								(iii)demonstrate the
				content knowledge and pedagogical skills necessary to be effective in advancing
				student achievement.
								(G)Interdisciplinary
				collaboration among exemplary teachers, principals, faculty, researchers, other
				educators, and other staff who prepare new teachers and principals with respect
				to the learning process and the assessment of learning.
							(H)Assistance with
				the understanding of data, particularly student achievement data, and the
				application of such data in classroom instruction.
							(I)Regular,
				structured observation and evaluation of new teachers by multiple evaluators,
				using valid and reliable measures of teaching and leadership
				skills.
							;
				
				(7)by inserting
			 after paragraph (21), as redesignated by paragraph (2), the following:
					
						(22)Residency
				programThe term residency program means a
				school-based educator preparation program in which a prospective teacher,
				principal, or other educator—
							(A)for 1 academic
				year, works alongside a mentor teacher, principal, or other educator who is the
				educator of record;
							(B)receives
				concurrent instruction during the year described in subparagraph (A) from the
				partner institution, which courses may be taught by local educational agency
				personnel or residency program faculty, in—
								(i)the teaching of
				the content area in which the teacher will become certified or licensed;
								(ii)pedagogical
				practices; and
								(iii)leadership,
				management, organizational, and instructional skills necessary to serve as a
				principal;
								(C)acquires
				effective teaching or leadership skills; and
							(D)prior to
				completion of the program, earns a master's degree or other appropriate
				advanced credential, attains full State teacher or leader certification or
				licensure, and becomes highly qualified (if
				applicable).
							;
				and
				(8)by inserting
			 after paragraph (24), as redesignated by paragraph (2), the following:
					
						(25)Teacher
				performance assessmentThe term teacher performance
				assessment means an assessment used to measure teacher performance that
				is approved by the State and is—
							(A)based on
				professional teaching standards;
							(B)used to measure
				the effectiveness of a teacher’s—
								(i)curriculum
				planning;
								(ii)instruction of
				students, including appropriate plans and modifications for students who are
				limited English proficient and students who are children with
				disabilities;
								(iii)assessment of
				students, including analysis of evidence of student learning; and
								(iv)ability to
				advance student learning;
								(C)validated based
				on professional assessment standards;
							(D)reliably scored
				by trained evaluators, with appropriate oversight of the process to ensure
				consistency; and
							(E)used to support
				continuous improvement of educator practice.
							(26)Teacher
				preparation entityThe term teacher preparation
				entity means an institution of higher education, a nonprofit
				organization, for-profit organization, or other organization that is approved
				by the State to prepare teachers to be effective in the classroom.
						(27)Teacher
				preparation programThe term teacher preparation
				program means a program offered by a teacher preparation entity that
				leads to a specific State teacher
				certification.
						.
				102.Educator
			 quality enhancementSection
			 201 of the Higher Education Act of 1965 (20 U.S.C. 1022) is amended—
				(1)in paragraph (2), by inserting ,
			 principals, and other educators after teachers each
			 place the term appears;
				(2)in paragraph (3),
			 by striking and after the semicolon;
				(3)by striking
			 paragraph (4) and inserting the following:
					
						(4)recruit highly
				qualified individuals, including minorities and individuals from other
				occupations, as teachers, principals, and other educators;
				and
						;
				and
				(4)by adding at the
			 end the following:
					
						(5)meet the staffing
				needs of high-need local educational agencies and high-need schools through
				close partnerships with educator preparation programs within institutions of
				higher
				education.
						.
				103.Partnership
			 grantsSection 202 of the
			 Higher Education Act of 1965 (20 U.S.C. 1022a) is amended—
				(1)in subsection (b)—
					(A)in paragraph (1), by inserting other
			 educators, after principals,;
					(B)by striking
			 paragraph (2) and inserting the following:
						
							(2)a description of
				the extent to which the program to be carried out with grant funds, as
				described in subsection (c), will prepare prospective and new educators with
				strong teaching, leadership, and other professional skills necessary to
				increase learning and academic
				achievement;
							;
					(C)in paragraph (3),
			 by inserting , principals, and other educators after
			 teachers;
					(D)in paragraph
			 (4)—
						(i)in
			 subparagraph (A), by inserting , principal, and other educator
			 after teacher; and
						(ii)in
			 subparagraph (B), by striking teacher and inserting
			 educator;
						(E)in paragraph
			 (6)—
						(i)by
			 striking subparagraph (F) and inserting the following:
							
								(F)how the
				partnership will prepare educators to teach and work with students with
				disabilities, including training related to participation as a member of
				individualized education program teams, as defined in section 614(d)(1)(B) of
				the Individuals with Disabilities Education
				Act;
								; 
						(ii)by
			 striking subparagraph (G) and inserting the following:
							
								(G)how the
				partnership will prepare educators to teach and work with students who are
				limited English
				proficient;
								;
						(iii)by striking
			 subparagraph (H) and inserting the following:
							
								(H)how faculty at
				the partner institution will work, during the term of the grant, with mentor
				educators in the classrooms and administrators of high-need schools served by
				the high-need local educational agency in the partnership to—
									(i)provide
				high-quality professional development activities to strengthen the content
				knowledge and teaching skills of elementary school and secondary school
				teachers and other educators, including multi-tiered systems of support and
				universal design for learning;
									(ii)train other
				classroom teachers, principals, school librarians, and other educators to
				implement literacy programs that incorporate the essential components of
				reading and writing instruction; and
									(iii)provide
				high-quality professional development activities to strengthen the
				instructional and leadership skills of elementary school and secondary school
				principals and district superintendents, if the partner institution has a
				principal preparation
				program;
									;
						(iv)in
			 subparagraph (I), by striking teaching and inserting
			 educator; and
						(v)in
			 subparagraph (K), by striking teachers and inserting
			 educators; and
						(F)by striking
			 paragraph (7) and inserting the following:
						
							(7)with respect to
				the induction program required as part of the activities carried out under this
				section—
								(A)a description of
				how the schools and departments within the institution of higher education that
				are part of the induction program will effectively prepare educators, including
				providing content expertise and expertise in teaching and leadership, as
				appropriate;
								(B)a description of
				the eligible partnership's capacity to use empirically based practice and
				scientifically valid research on teaching and learning;
								(C)a description of
				how the educator preparation program will design and implement an induction
				program to support all new educators who are prepared by the educator
				preparation program in the partnership and who are employed in the high-need
				local educational agency in the partnership, and, to the extent practicable,
				all new educators who teach in such high-need local educational agency;
				and
								(D)a description of
				how higher education faculty involved in the induction program will be able to
				substantially participate in an early childhood education program or an
				elementary school or secondary school classroom setting, as
				applicable.
								;
					(2)by striking
			 subsection (c) and inserting the following:
					
						(c)Use of grant
				fundsAn eligible partnership that receives a grant under this
				section—
							(1)shall use grant
				funds to carry out a program for the pre-baccalaureate or post-baccalaureate
				preparation of teachers under subsection (d), a teaching or principal residency
				program under subsection (e), or a combination of such programs; and
							(2)may use funds to
				carry out other educator development programs under subsection (f), based upon
				the results of the needs assessment in subsection
				(b)(1).
							;
				
				(3)by striking
			 subsection (e) and inserting the following:
					
						(e)Partnership
				Grants for the Establishment of Teaching and Principal Residency
				Programs
							(1)In
				generalAn eligible partnership receiving a grant to carry out an
				effective teaching or principal residency program shall carry out a program
				that includes the following activities:
								(A)For teaching
				residency programsAn eligible partnership carrying out a
				teaching residency program shall carry out both of the following
				activities:
									(i)Supporting a
				teaching residency program described in paragraph (2) for high-need schools and
				in high-need subjects and areas, as determined by the needs of the high-need
				local educational agency in the partnership.
									(ii)Placing
				graduates of the teaching residency program in cohorts that facilitate
				professional collaboration, both among graduates of the residency program and
				between such graduates and mentor teachers in the receiving school.
									(B)For principal
				residency programsAn eligible partnership carrying out a
				principal residency program shall support a program described in paragraph (3)
				for high-need schools, as determined by the needs of the high-need local
				educational agency in the partnership.
								(2)Teacher
				residency programs
								(A)Establishment
				and designA teaching residency program under this paragraph
				shall be a program based upon models of successful teaching residencies that
				serves as a mechanism to prepare teachers for success in high-need schools in
				the eligible partnership and shall be designed to include the following
				characteristics of successful programs:
									(i)The integration
				of pedagogy, classroom practice and teacher mentoring.
									(ii)The exposure to
				principles of child development as well as understanding and applying
				principles of learning and behavior.
									(iii)Engagement of
				teaching residents in rigorous graduate-level coursework to earn a master’s
				degree while undertaking a guided teaching apprenticeship.
									(iv)Experience and
				learning opportunities alongside a trained and experienced mentor
				teacher—
										(I)whose teaching
				shall complement the residency program so that school-based clinical practice
				is tightly aligned with coursework;
										(II)who shall have
				extra responsibilities as a teacher leader of the teaching residency program,
				as a mentor for residents, and as a teacher coach during the induction program
				for new teachers, and for establishing, within the program, a learning
				community in which all individuals are expected to continually improve their
				capacity to advance student learning; and
										(III)who may be
				relieved from teaching duties or may be offered a stipend as a result of such
				additional responsibilities.
										(v)The establishment
				of clear criteria for the selection of mentor teachers based on the appropriate
				subject area knowledge and measures of teacher effectiveness, which shall be
				based on, but not limited to, observations of the following:
										(I)Planning and
				preparation, including demonstrated knowledge of content, pedagogy, and
				assessment, including the use of formative, summative, and diagnostic
				assessments to improve student learning.
										(II)Appropriate
				instruction that engages all students.
										(III)Collaboration
				with colleagues to improve instruction.
										(IV)Analysis of
				evidence of student learning.
										(vi)The development
				of admissions goals and priorities—
										(I)that are aligned
				with the hiring objectives of the local educational agency partnering with the
				program, as well as the instructional initiatives and curriculum of such agency
				to hire qualified graduates from the teaching residency program; and
										(II)which may
				include consideration of applicants who reflect the communities in which they
				will teach as well as consideration of individuals from underrepresented
				populations in the teaching profession.
										(vii)Support for
				residents once such residents are hired as the teachers of record, through an
				induction program, professional development, and networking opportunities to
				support the residents through not less than the residents’ first 2 years of
				teaching.
									(B)Selection of
				individuals as teacher residents
									(i)Eligible
				individualIn order to be eligible to be a teacher resident in a
				teacher residency program under this paragraph, an individual shall—
										(I)be a recent
				graduate of a 4-year institution of higher education or a mid-career
				professional possessing strong content knowledge of a record of professional
				accomplishment; and
										(II)submit an
				application to the residency program.
										(ii)Selection
				criteriaAn eligible partnership carrying out a teaching
				residency program under this subsection shall establish criteria for the
				selection of eligible individuals to participate in the teaching residency
				program based on the following characteristics:
										(I)Strong content
				knowledge or record of accomplishment in the field or subject area to be
				taught.
										(II)Strong verbal
				and written communication skills, which may be demonstrated by performance on
				appropriate assessments.
										(III)Other
				attributes linked to effective teaching, which may be determined by interviews
				or performance assessments, as specified by the eligible partnership.
										(3)Principal
				residency programs
								(A)Establishment
				and designA principal residency program under this paragraph
				shall be a program based upon models of successful principal residencies that
				serve as a mechanism to prepare principals for success in high-need schools in
				the eligible partnership and shall be designed to include the following
				characteristics of successful programs:
									(i)Engagement of
				principal residents in rigorous graduate-level coursework to earn an
				appropriate advanced credential while undertaking a guided principal
				apprenticeship.
									(ii)Experience and
				learning opportunities alongside a trained and experienced mentor
				principal—
										(I)whose mentoring
				shall be based on standards of effective mentoring practice and shall
				complement the residence program so that school-based clinical practice is
				tightly aligned with coursework; and
										(II)who may be
				relieved from some portion of principal duties or may be offered a stipend as a
				result of such additional responsibilities.
										(iii)The
				establishment of clear criteria for the selection of mentor principals, which
				may be based on observations of the following:
										(I)Demonstrating
				awareness of, and having experience with, the knowledge, skills, and attitudes
				to—
											(aa)establish and
				maintain a professional learning community that effectively extracts
				information from data to improve the school culture and personalize instruction
				for all students to result in improved student achievement;
											(bb)create and
				maintain a learning culture within the school that provides a climate conducive
				to the development of all members of the school community, including one of
				continuous learning for adults tied to student learning and other school
				goals;
											(cc)engage in
				continuous professional development, utilizing a combination of academic study,
				developmental simulation exercises, self-reflection, mentorship, and
				internship;
											(dd)understand youth
				development appropriate to the age level served by the school, and use this
				knowledge to set high expectations and standards for the academic, social,
				emotional, and physical development of all students; and
											(ee)actively engage
				the community to create shared responsibility for student academic performance
				and successful development.
											(II)Planning and
				articulating a shared and coherent schoolwide direction and policy for
				achieving high standards of student performance.
										(III)Identifying and
				implementing the activities and rigorous curriculum necessary for achieving
				such standards of student performance.
										(IV)Supporting a
				culture of learning, collaboration, and professional behavior and ensuring
				quality measures of instructional practice.
										(V)Communicating and
				engaging parents, families, and other external communities.
										(VI)Collecting,
				analyzing, and utilizing data and other evidence of student learning and
				evidence of classroom practice to guide decisions and actions for continuous
				improvement and to ensure performance accountability.
										(iv)The development
				of admissions goals and priorities—
										(I)that are aligned
				with the hiring objectives of the local educational agency partnering with the
				program, as well as the instructional initiatives and curriculum of such agency
				to hire qualified graduates from the principal residency program; and
										(II)which may
				include consideration of applicants who reflect the communities in which they
				will serve as well as consideration of individuals from underrepresented
				populations in school leadership positions.
										(v)Support for
				residents once such residents are hired as principals, through an induction
				program, professional development to support the knowledge and skills of the
				principal in a continuum of learning and content expertise in developmentally
				appropriate or age-appropriate educational practices, and networking
				opportunities to support the residents through not less than the residents’
				first 2 years of serving as principal of a school.
									(B)Selection of
				individuals as principal residents
									(i)Eligible
				individualIn order to be eligible to be a principal resident in
				a principal residency program under this paragraph, an individual shall—
										(I)have prior
				prekindergarten through grade 12 teaching experience;
										(II)have experience
				as an effective leader, manager, and written and oral communicator; and
										(III)submit an
				application to the residency program.
										(ii)Selection
				criteriaAn eligible partnership carrying out a principal
				residency program under this subsection shall establish criteria for the
				selection of eligible individuals to participate in the principal residency
				program based on the following characteristics:
										(I)Strong
				instructional leadership skills in an elementary school or secondary school
				setting.
										(II)Strong verbal
				and written communication skills, which may be demonstrated by performance on
				appropriate assessments.
										(III)Other
				attributes linked to effective leadership, such as sound judgment,
				organizational capacity, collaboration, and openness to continuous learning,
				which may be determined by interviews or performance assessment, as specified
				by the eligible partnership.
										(4)Stipends or
				salaries; applications; agreements; repayments
								(A)Stipends or
				salariesA teaching or principal residency program under this
				subsection—
									(i)shall provide a
				1-year living stipend or salary to teaching or principal residents during the
				1-year teaching or principal residency program; and
									(ii)may provide a
				stipend to a mentor teacher or mentor principal.
									(B)Applications
				for stipends or salariesEach teacher or principal residency
				candidate desiring a stipend or salary during the period of residency shall
				submit an application to the eligible partnership at such time, and containing
				such information and assurances, as the eligible partnership may
				require.
								(C)Agreements to
				serveEach application submitted under subparagraph (B) shall
				contain or be accompanied by an agreement that the applicant will—
									(i)serve as a
				full-time teacher or principal for a total of not less than 3 academic years
				immediately after successfully completing the 1-year teaching or principal
				residency program;
									(ii)fulfill the
				requirement under clause (i)—
										(I)by teaching or
				serving as a principal in a high-need school served by the high-need local
				educational agency in the eligible partnership and, if a teacher, teaching a
				subject or area that is designated as high need by the partnership; or
										(II)if there is no
				appropriate position available in a high-need school served by the high-need
				local educational agency in the eligible partnership, by teaching or serving as
				a principal in any other high-need school;
										(iii)provide to the
				eligible partnership a certificate, from the chief administrative officer of
				the local educational agency in which the resident is employed, of the
				employment required under clauses (i) and (ii) at the beginning of, and upon
				completion of, each year or partial year of service;
									(iv)for teacher
				residents, meet the requirements to be a highly qualified teacher, as defined
				in section 9101 of the Elementary and Secondary Education Act of 1965, or
				section 602 of the Individuals with Disabilities Education Act, when the
				applicant begins to fulfill the service obligation under this clause;
				and
									(v)comply with the
				requirements set by the eligible partnership under subparagraph (D) if the
				applicant is unable or unwilling to complete the service obligation required by
				this subparagraph.
									(D)Repayments
									(i)In
				generalAn eligible partnership carrying out a teaching or
				principal residency program under this subsection shall require a recipient of
				a stipend or salary under subparagraph (A) who does not complete, or who
				notifies the partnership that the recipient intends not to complete, the
				service obligation required by subparagraph (C) to repay such stipend or salary
				to the eligible partnership, together with interest, at a rate specified by the
				partnership in the agreement, and in accordance with such other terms and
				conditions specified by the eligible partnership, as necessary.
									(ii)Other terms
				and conditionsAny other terms and conditions specified by the
				eligible partnership may include reasonable provisions for prorata repayment of
				the stipend or salary described in subparagraph (A) or for deferral of a
				teaching resident's service obligation required by subparagraph (C), on grounds
				of health, incapacitation, inability to secure employment in a school served by
				the eligible partnership, being called to active duty in the Armed Forces of
				the United States, or other extraordinary circumstances.
									(iii)Use of
				repaymentsAn eligible partnership shall use any repayment
				received under this subparagraph to carry out additional activities that are
				consistent with the purposes of this
				section.
									;
				(4)by striking
			 subsection (f) and inserting the following:
					
						(f)Partnership
				grants for educator developmentAn eligible partnership that
				receives a grant under this section may carry out effective educator
				development programs for other educators besides teachers and principals based
				on the needs identified in subsection (b)(1) that may include the following
				activities:
							(1)Implementing
				curriculum changes that improve, evaluate, and assess how well prospective and
				new educators develop instructional skills.
							(2)Preparing
				educators to use empirically based practice and scientifically valid research,
				where applicable.
							(3)Providing
				pre-service clinical experience.
							(4)Creating
				induction programs for new educators.
							(5)Aligning
				recruitment and admissions goals and priorities with the hiring objectives of
				the high-need local educational agency in the eligible partnership.
							(6)Professional
				development and training for mentor teachers and
				principals.
							;
				and
				(5)by adding at the
			 end the following:
					
						(l)Continuation of
				awardsNotwithstanding any other provision of law, from funds
				appropriated to carry out this part, the Secretary shall continue to fund any
				multiyear grant awarded under this part (as such provisions were in effect on
				the day before the date of enactment of the Educator Preparation Reform Act), for the
				duration of such multiyear grant in accordance with its
				terms.
						.
				104.Administrative
			 provisionsSection 203 of the
			 Higher Education Act of 1965 (20 U.S.C. 1022b) is amended—
				(1)in subsection (a), by striking paragraph
			 (2) and inserting the following:
					
						(2)Number of
				awardsAn eligible partnership may not receive more than 1 grant
				during a 5-year period, except such partnership may receive an additional grant
				during such period if such grant is used to establish a teacher or principal
				residency program if such residency program was not established with the prior
				grant. Nothing in this title shall be construed to prohibit an individual
				member, that can demonstrate need, of an eligible partnership that receives a
				grant under this title from entering into another eligible partnership
				consisting of new members and receiving a grant with such other eligible
				partnership before the 5-year period described in the preceding sentence
				applicable to the eligible partnership with which the individual member has
				first partnered has expired.
						;
				and
				(2)in subsection
			 (b)(2)(A), by striking teacher preparation program and inserting
			 teacher education program or educator development
			 program.
				105.Accountability
			 and evaluationSection 204(a)
			 of the Higher Education Act of 1965 (20 U.S.C. 1022c(a)) is amended to read as
			 follows:
				
					(a)Eligible
				partnership evaluationEach eligible partnership submitting an
				application for a grant under this part shall establish, and include in such
				application, an evaluation plan that includes strong and measurable performance
				objectives. The plan shall include objectives and measures for—
						(1)achievement for
				all prospective and new educators as measured by the eligible
				partnership;
						(2)educator
				retention in the first 3 years;
						(3)pass rates and
				scaled scores for initial State certification or licensure of teachers or pass
				rates and average scores on valid and reliable teacher performance assessments;
				and
						(4)(A)the percentage of
				highly qualified teachers, principals, and other educators hired by the
				high-need local educational agency participating in the eligible
				partnership;
							(B)the percentage of highly qualified
				teachers, principals, and other educators hired by the high-need local
				educational agency who are members of underrepresented groups;
							(C)the percentage of highly qualified
				teachers hired by the high-need local educational agency who teach high-need
				academic subject areas (such as reading, mathematics, science, and foreign
				language, including less commonly taught languages and critical foreign
				languages);
							(D)the percentage of highly qualified
				teachers hired by the high-need local educational agency who teach in high-need
				areas (including special education, bilingual education, language instruction
				educational programs for limited English proficient students, and early
				childhood education);
							(E)the percentage of highly qualified
				teachers and other educators hired by the high-need local educational agency
				who teach in high-need schools, disaggregated by the elementary school and
				secondary school levels;
							(F)as applicable, the percentage of early
				childhood education program classes in the geographic area served by the
				eligible partnership taught by early childhood educators who are highly
				competent; and
							(G)as applicable, the percentage of
				educators trained to—
								(i)integrate technology effectively
				into curricula and instruction, including technology consistent with the
				principles of universal design for learning; and
								(ii)use technology effectively to
				collect, manage, and analyze data to improve teaching and learning for the
				purpose of improving student learning
				outcomes.
								.
			106.Accountability
			 for programs that prepare teachersSection 205 of the Higher Education Act of
			 1965 (20 U.S.C. 1022d) is amended—
				(1)in subsection (a)—
					(A)by striking the
			 subsection heading and inserting Teacher Preparation Entity Report Cards;
			 and
					(B)by striking
			 paragraph (1) and inserting the following:
						
							(1)Report cardEach teacher preparation entity approved to
				operate teacher preparation programs in the State and that receives or enrolls
				students receiving Federal assistance shall report annually to the State and
				the general public, in a uniform and comprehensible manner that conforms with
				the definitions and methods established by the Secretary, the following:
								(A)Goals and
				assurances
									(i)For the most
				recent year for which the information is available for the entity whether the
				goals set under section 206 have been met.
									(ii)A description of
				the steps the entity is taking to improve its performance in meeting the annual
				goals set under section 206.
									(iii)A description
				of the activities the entity has implemented to meet the assurances provided
				under section 206.
									(B)Pass rates and
				scaled scoresFor the most recent year for which the information
				is available the following:
									(i)Except as
				provided in clause (ii), for those students who took the assessments used for
				teacher certification or licensure by the State in which the entity is located
				and are enrolled in the teacher preparation program or, and for those who have
				taken such assessments and have completed the teacher preparation program
				during the two-year period preceding such year, for each of such
				assessments—
										(I)the percentage of
				all students who passed such assessment;
										(II)the percentage
				of students who have taken such assessment who enrolled in and completed the
				teacher preparation program; and
										(III)the average
				scaled score for all students who took such assessment.
										(ii)In the case of
				an entity that requires a valid and reliable teacher performance assessment in
				order to complete the preparation program, the entity may submit in lieu of the
				information described in clause (i) the pass rate and average score of students
				taking the teacher performance assessment, disaggregated by subject area, race,
				ethnicity, and gender, except that such disaggregation shall not be required in
				a case in which the result would reveal personally identifiable information
				about an individual student.
									(C)Entity
				informationA description of the following:
									(i)The median grade
				point average and range of grade point averages for admitted students.
									(ii)The number of
				students in the entity (disaggregated by race, ethnicity, and gender).
									(iii)The number of
				hours and types of supervised clinical preparation required.
									(iv)The total number
				of students who have completed programs for certification or licensure
				(disaggregated by subject area).
									(D)AccreditationWhether
				the program is accredited by a specialized accrediting agency recognized by the
				Secretary for accreditation of professional teacher education programs.
								(E)Designation as
				low-performingWhether the program has been designated as
				low-performing by the State under section
				207(a).
								;
				and
					(2)in subsection (b)—
					(A)in paragraph (1)—
						(i)in subparagraph (A), by inserting ,
			 including teacher performance assessments after
			 State;
						(ii)by striking subparagraph (D) and inserting
			 the following:
							
								(D)(i)Except as provided in clause (ii), for each
				of the assessments used by the State for teacher certification or
				licensure—
										(I)the percentage of all such students in
				all such programs and entities who have taken the assessment who pass such
				assessment;
										(II)the percentage of students who have
				taken the assessment who enrolled in and completed a teacher preparation
				program; and
										(III)the average scaled score of individuals
				participating in such a program, or who have completed such a program during
				the two-year period preceding the first year for which the annual State report
				card is provided, who took each such assessment.
										(ii)In the case of a State that has
				implemented a valid and reliable teacher performance assessment, the State may
				submit in lieu of the information described in clause (i) the pass rate and
				average score of students taking the teacher performance assessment,
				disaggregated by subject area, race, ethnicity, and gender, except that such
				disaggregation shall not be required in a case in which the result would reveal
				personally identifiable information about an individual
				student.
									;
						(iii)by striking
			 subparagraph (G) and inserting the following:
							
								(G)For each teacher
				preparation program in the State the following:
									(i)The median grade
				point average and range of grade point averages for admitted students.
									(ii)The number of
				students in the program (disaggregated by race, ethnicity, and gender).
									(iii)The number of
				hours and types of supervised clinical preparation
				required.
									;
						(iv)by
			 striking subparagraph (H) and inserting the following:
							
								(H)For the State as
				a whole, and for each teacher preparation entity in the State, the number of
				teachers prepared, in the aggregate and reported separately by the
				following:
									(i)Area of
				certification or licensure.
									(ii)Academic
				major.
									(iii)Subject area
				for which the teacher has been prepared to teach.
									(iv)The relationship
				of the subject area and grade span of teachers graduated by the teacher
				preparation entity to the teacher workforce needs of the State.
									(v)The percentage of
				teachers graduated teaching in high-need
				schools.
									;
						(v)by
			 striking subparagraphs (I), (J), (K), and (L); and
						(vi)by
			 adding at the end the following:
							
								(I)The capacity of
				the statewide longitudinal data system to report valid and reliable outcome
				data on the graduates of teacher preparation entities in the State and where
				available the results of such data on the following:
									(i)Evidence of
				student learning, including information on the academic performance of students
				with disabilities and limited English proficient students taught by graduates
				of teacher preparation entities in the State by subject area and grade.
									(ii)Job placement of
				program completers within 12 months of graduation.
									(iii)Retention of
				program completers in teaching after 3 years.
									(iv)Other outcome
				indicators, such as average results from teacher
				evaluations.
									;
				and
						(B)by adding at the
			 end the following:
						
							(3)No requirement
				for reporting on students not residing in the StateNothing in
				this section shall require a State to report data on program completers who do
				not reside in such
				State.
							.
					107.Teacher
			 developmentSection 206 of the
			 Higher Education Act of 1965 (20 U.S.C. 1022e) is amended—
				(1)in subsection (a), by striking Each
			 institution and all that follows through under this Act,
			 and inserting Each teacher preparation entity that enrolls students
			 receiving Federal assistance under this Act, or receives other Federal funding
			 to support its teacher preparation programs,;
				(2)in subsection (b)—
					(A)in the matter preceding paragraph (1), by
			 striking institution and inserting entity;
					(B)in paragraph (1),
			 by striking institution's and inserting entity's;
			 and
					(C)by striking
			 paragraph (3) and inserting the following:
						
							(3)prospective
				teachers receive—
								(A)coursework and
				training in providing instruction in core academic subjects;
								(B)training in
				providing instruction to diverse populations, including children with
				disabilities, limited English proficient students, gifted students, and
				children from low-income families; and
								(C)training on how
				to effectively teach in urban and rural schools, as
				applicable.
								;
				and
					(3)in subsection
			 (c), by striking institution and inserting
			 entity.
				108.State
			 functionsSection 207 of the
			 Higher Education Act of 1965 (20 U.S.C. 1022f) is amended to read as
			 follows:
				
					207.State
				functions
						(a)State
				assessment
							(1)In
				generalIn order to receive funds under this Act, a State shall
				conduct an assessment to identify at-risk and low-performing teacher
				preparation programs in the State and to assist such programs through the
				provision of technical assistance.
							(2)Provision of
				low performing listEach State described in paragraph (1)
				shall—
								(A)provide the
				Secretary with an annual list of low-performing teacher preparation programs
				and an identification of those programs at risk of being placed on such list,
				as applicable;
								(B)report any
				teacher preparation program that has been closed and the reasons for such
				closure; and
								(C)describe the
				assessment, described in paragraph (1), in the report under section
				205(b).
								(3)Determination
				of at risk and low-performing programsThe levels of performance
				and the criteria for meeting those levels for purposes of the assessment under
				paragraph (1) shall be determined by the State in consultation with a
				representative group of community stakeholders, including, at a minimum,
				representatives of leaders and faculty of traditional and alternative route
				teacher preparation programs, pre-kindergarten through 12th grade leaders and
				instructional staff, current teacher candidates participating in traditional
				and alternative route teacher preparation programs, the State’s standards board
				or other appropriate standards body, and other stakeholders identified by the
				State. In making such determination, the State shall consider multiple measures
				and the information reported by teacher preparation entities under section
				205.
							(b)Reporting and
				improvementIn order to receive funds under this Act, a State
				shall—
							(1)report any
				programs described in subsection (a) to the Secretary;
							(2)establish a
				period of improvement and redesign (as established by the State) for programs
				identified as at-risk under subsection (a);
							(3)provide programs
				identified as at-risk under subsection (a) with technical assistance for a
				period of not longer than 3 years;
							(4)identify at-risk
				programs as low-performing if there is not sufficient improvement following the
				period of technical assistance provided by the State; and
							(5)subject
				low-performing programs to the provisions described in subsection (c) (as
				determined by the State) not later than 1 year after the date of such
				identification as a low-performing program.
							(c)Termination of
				eligibilityAny teacher preparation program that is projected to
				close—
							(1)shall be
				ineligible for any funding for professional development activities awarded by
				the Department;
							(2)may not be
				permitted to provide new awards under subpart 9 of part A of title IV;
				and
							(3)shall provide
				transitional support, including remedial services if necessary, for students
				enrolled in the program in the year prior to such closure.
							(d)Application of
				the requirementsThe requirements of this section shall apply to
				both traditional teacher preparation programs and alternative routes to State
				certification and licensure
				programs.
						.
			109.Authorization
			 of appropriationsSection 209
			 of the Higher Education Act of 1965 (20 U.S.C. 1022h) is amended—
				(1)by striking 2009 and
			 inserting 2014; and
				(2)by striking
			 two and inserting 5.
				IIPartnerships
			 with higher education to improve teacher preparation programs
			201.State use of
			 fundsSection 2113 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6613) is
			 amended—
				(1)in subsection
			 (a)(2) by striking to make subgrants and all that follows and
			 inserting for activities consistent with subpart 3; and;
			 and
				(2)by adding at the
			 end the following:
					
						(g)Additional
				activitiesThe State educational agency for a State that receives
				a grant under section 2111 shall assist the State higher education agency (if
				the State higher education agency is not the State educational agency) in
				conducting the activities described under subpart 3.
						(h)Activities
				related to the Higher Education ActA State that receives a grant
				under section 2111 shall—
							(1)apply the
				requirements of section 207 of the Higher Education Act of 1965 to all teacher
				preparation programs in the State, including programs operated by institutions
				of higher education (whether such institutions are public, private, or
				for-profit), and any other program in the State which provides teacher
				preparation; and
							(2)develop and
				solicit public comment on criteria used to assess or identify low-performing
				teacher preparation programs under section 207 of the Higher Education Act of
				1965 (including any criteria in existence on the day before the date of
				enactment of the Educator Preparation Reform
				Act) and make any such criteria publicly available.
							(i)CriteriaThe
				criteria described under subsection (h)(2) shall—
							(1)include multiple
				measures of performance of individual teachers, such as teacher and principal
				evaluation, student satisfaction, and evidence of student learning; and
							(2)consider
				information reported by teacher preparation entities under section 205 of the
				Higher Education Act of 1965.
							(j)Withholding of
				State administrative fundsThe Secretary may withhold
				administrative funds provided to States under this Act if a State fails to
				develop, implement, and publicly disclose its criteria for low-performing and
				at-risk teacher preparation
				programs.
						.
				202.State Agency
			 for Higher EducationSubpart 3
			 of part A of title II of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6631 et seq.) is amended to read as follows:
				
					3State educational
				agency or State agency for higher education grants
						2131.Grants
							(a)In
				generalThe State agency for higher education for a State that
				receives a grant under section 2111, working in conjunction with the State
				educational agency (if such agencies are separate), shall use the funds
				reserved under section 2113(a)(2) to carry out the activities described in
				section 2133, either directly or through subgrants to eligible entities, as
				described in this subpart.
							(b)DistributionIn
				making subgrants to eligible entities under this subpart, the State agency for
				higher education shall ensure that such subgrants are equitably distributed by
				geographic area within the State.
							2132.ApplicationsIf the State agency for higher education
				makes subgrants under this subpart to carry out the activities described in
				section 2133, to be eligible to receive a subgrant, an eligible entity shall
				submit an application to the State agency for higher education at such time, in
				such manner, and containing such information as the agency may require.
						2133.Use of funds
				and withholding
							(a)In
				general
								(1)Required uses
				of fundsIn using the funds reserved under section 2113(a)(2),
				the State agency for higher education shall, directly or through subgrants to
				eligible entities, use such funds for the following activities:
									(A)Providing
				technical assistance to and closing low-performing teacher preparation
				programs, as identified under section 207 of the Higher Education Act of 1965,
				under which the State agency for higher education shall—
										(i)assist teacher
				preparation programs that are at risk of being identified as low performing, or
				have been identified as low performing, under such section, through—
											(I)technical
				assistance designed to identify the reasons such programs are at risk of being
				identified, or have been identified, as low performing;
											(II)the development
				of an improvement plan to address the reasons identified under subclause
				(I);
											(III)technical
				assistance to implement the plan described under subclause (II); and
											(IV)other such
				assistance that responds to the reasons for such identification; and
											(ii)if such a
				program described under clause (i) is identified as low performing after such
				technical assistance and a period of time for program improvement (as
				determined by the State), terminate the eligibility of such a program as
				described in section 207 of the Higher Education Act of 1965 or if the State
				agency for higher education does not oversee such program, assisting such other
				State agency in terminating such eligibility.
										(B)Developing a
				system for assessing the quality and effectiveness of professional development
				offered throughout the State (in conjunction with the appropriate State agency,
				if an agency other than the State agency for higher education is responsible
				for professional development of teachers in such State).
									(2)Allowable uses
				of fundsIn using the funds reserved under section 2113(a)(2),
				the State agency for higher education may, directly or through subgrants to
				eligible entities, use such funds for the following activities:
									(A)Developing and
				implementing a valid and reliable teacher performance assessment for use
				by—
										(i)institutions of
				higher education and other providers of teacher preparation in the State in
				assessing the effectiveness of graduates of teacher preparation
				programs;
										(ii)a State
				educational agency (or other State agency if such agency is responsible under
				State law for certification or licensure of teachers in such State) in
				determining any certification or licensure, including certification through
				alternative routes and full State certification or licensure; or
										(iii)a local
				educational agency to inform hiring decisions, induction, and mentoring
				programs, and to facilitate the alignment of such performance assessments to
				the criteria used in teacher evaluations.
										(B)Professional
				development activities in core academic subjects to ensure that—
										(i)teachers and
				highly qualified paraprofessionals, and, if appropriate, principals have
				subject matter knowledge in the academic subjects that the individuals teach,
				including the use of computer related technology to enhance student learning;
				and
										(ii)principals have
				the instructional leadership skills that will help such principals work most
				effectively with teachers to help students master core academic
				subjects.
										(C)Developing and
				providing assistance to local educational agencies and individuals who are
				teachers, highly qualified paraprofessionals, or principals of schools served
				by such agencies, for sustained, high-quality professional development
				activities that—
										(i)ensure that the
				individuals are able to use challenging State academic content standards and
				student academic achievement standards, and State assessments, to improve
				instructional practices and improve student academic achievement;
										(ii)may include
				intensive programs designed to prepare such individuals who will return to a
				school to provide instruction related to the professional development described
				in clause (i) to other such individuals within such school; and
										(iii)may include
				activities of partnerships between 1 or more local educational agencies, 1 or
				more schools served by such local educational agencies, and 1 or more
				institutions of higher education for the purpose of improving teaching and
				learning at low-performing schools.
										(b)WithholdingIn
				any fiscal year, if a State does not meet the requirements of section 207 of
				the Higher Education Act of 1965, including any requirements described under
				this part related to such section 207, the Secretary shall withhold a portion
				of the administrative funds that would be allocated to such State under this
				Act.
							2134.Rule of
				constructionNothing in this
				subpart shall be construed to alter or otherwise affect the rights, remedies,
				and procedures afforded to the employees of local educational agencies under
				Federal, State, or local laws (including applicable regulations or court
				orders) or under the terms of collective bargaining agreements, memoranda of
				understanding, or other agreements between such employees and their
				employers.
						2135.Definition of
				eligible entityIn this
				subpart, the term eligible entity means—
							(1)an institution of
				higher education, as defined in section 101(a) of the Higher Education Act of
				1965;
							(2)a local
				educational agency;
							(3)a school or
				college of education;
							(4)a nonprofit
				organization; or
							(5)a partnership of
				any of the entities described in paragraphs (1) through
				(4).
							.
			IIIAmendments to
			 the Teach Grants
			301.Program
			 establishedSection 420M of
			 the Higher Education Act of 1965 (20 U.S.C. 1070g–1) is amended by adding at
			 the end the following:
				
					(e)Programs
				projected To closeAn
				institution of higher education that offers a teacher preparation program that
				is projected to close—
						(1)may not provide new awards under this
				subpart; and
						(2)shall provide transitional support,
				including remedial services if necessary, for students enrolled in the program
				in the year prior to such
				closure.
						.
			302.Applications;
			 eligibilitySection 420N of
			 the Higher Education Act of 1965 (20 U.S.C. 1070g–2) is amended—
				(1)in subsection (a)(2)—
					(A)in subparagraph (A), by striking clause
			 (iii) and inserting the following:
						
							(iii)the student is
				completing the third, fourth, or fifth year of a program of undergraduate
				education or a program of postbaccalaureate education, necessary to begin a
				career in teaching; or
							;
				and
					(B)in subparagraph
			 (B), by striking clause (ii) and inserting the following:
						
							(ii)the applicant is
				or was a teacher who is using alternative certification routes that have not
				been identified as low performing or at risk by the
				State.
							;
				and
					(2)in subsection
			 (b), by striking paragraph (2) and inserting the following:
					
						(2)in the event that
				the applicant is determined to have failed or refused to carry out such service
				obligation, the sum of the amounts of any TEACH Grants received by such
				applicant, pro-rated by the percentage of service obligation that has not been
				met, will be treated as a loan and collected from the applicant in accordance
				with subsection (c) and regulations thereunder;
				and
						.
				
